 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    AARON LAMONT STRIBLING,                           No. 2:18-cv-1925-MCE-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    DEANNA C. FAWCETT, et al.,
15                       Defendants.
16

17          On January 22, 2019, Plaintiff filed a Motion for Reconsideration (ECF No. 14), seeking

18   reconsideration of the Magistrate Judge’s January 4, 2019 order (ECF No. 11) dismissing

19   Plaintiff’s Complaint with leave to amend. Pursuant to E.D. Local Rule 303(f), a Magistrate

20   Judge’s order shall be upheld unless it is “clearly erroneous or contrary to law.” Id. Upon review

21   of the entire file, the Court finds the Magistrate Judge’s ruling was not clearly erroneous or

22   contrary to law. Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of

23   the Magistrate Judge filed January 4, 2019, is AFFIRMED.

24          IT IS SO ORDERED.

25   Dated: April 8, 2019

26
27
28
